           Case 1:21-cr-00094-VEC Document 36 Filed 09/01/21 Page 1 of 12

                                                                                           USDC SDNY
                                                                                           DOCUMENT
                                                                                           ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                                           DOC #:
SOUTHERN DISTRICT OF NEW YORK
                                                                                           DATE FILED: 9/1/2021
 ------------------------------------------------------------------- X
                                                                     :
 UNITED STATES OF AMERICA,                                           :
                                                                     :
                            -against-                                :             21-CR-94 (VEC)
                                                                     :
                                                                     :          MEMORANDUM
 CORNELL NEILLY,                                                     :        OPINION AND ORDER
                                              Defendant.             :
                                                                     :
 ------------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        Defendant Cornell Neilly moves to dismiss the indictment pursuant to the Sixth

Amendment and the Jury Selection and Service Act of 1968 (“JSSA”), 28 U.S.C. § 1861 et seq.. 1

See Notice of Mot., Dkt. 17. Defendant contends that the indictment was obtained in violation of

his right to a grand jury drawn from a fair cross section of the community because Black and

Latino individuals were significantly underrepresented in the pool from which his grand jury was

drawn. See generally Def. Mem., Dkt. 18. For the following reasons, Defendant’s motion is

DENIED.

                                               BACKGROUND

        On January 29, 2021, Defendant was presented before a magistrate judge on a criminal

complaint alleging multiple robberies and attempted robberies of banks in this district. See



1
          Defendant’s motion also purports to challenge the indictment under the Equal Protection Clause of the Fifth
Amendment. See Notice of Mot. at 1, Dkt. 17; Def. Mem. at 1, Dkt. 18. Defendant’s Fifth Amendment challenge
proceeds no further than asserting that his motion is brought pursuant to the Fifth Amendment, in addition to his
Sixth Amendment and JSSA claims. Accordingly, the Court need not address whether Defendant’s indictment was
obtained in violation of his Fifth Amendment rights, although were it to do so, the Court would conclude that it was
not. See United States v. Middlebrooks, No. 21-CR-89, 2021 WL 2402162, at *2 n.3 (S.D.N.Y. June 10, 2021)
(concluding that, on an identical motion, defendant failed to brief the Fifth Amendment claim and failed to present
any evidence of intentional discrimination, necessarily dooming any Fifth Amendment claim); see also United
States v. Suquilanda, No. 21-CR-263, 2021 WL 3500868, at *1 n.1 (S.D.N.Y. Aug. 9, 2021) (assuming similar
references to a Fifth Amendment claim were in error and refraining from addressing Fifth Amendment claim).
         Case 1:21-cr-00094-VEC Document 36 Filed 09/01/21 Page 2 of 12




Complaint, Dkt. 1; see also Dkt. 4. On February 10, 2021, a grand jury in the Manhattan

division of the Southern District of New York returned an Indictment charging Defendant with

multiple counts of attempted bank robbery and bank robbery in violation of 18 U.S.C. §§ 2113(a)

and 2. Indictment, Dkt. 6. On February 17, 2021, Defendant, on consent from the Government,

filed a letter motion seeking “authorization to inspect records relating to the composition of the

grand jury that issued the indictment in this case” in anticipation of a motion challenging the

grand jury selection procedures. See Dkt. 8. The Court granted Defendant’s motion on February

18, 2021, see Dkt. 11, and issued a protective order on March 15, 2021, permitting Defendant to

inspect grand jury records that had already been produced to the Federal Defenders in United

States v. Li, No. 20-CR-568, see Dkt. 16. On March 17, 2021, Defendant filed this motion to

dismiss the indictment. See Notice of Mot.

       The JSSA requires each federal district court to “devise and place into operation a written

plan for random selection of grand and petit jurors.” 28 U.S.C. § 1863(a). The relevant plan in

the Southern District of New York has been in operation since 2009 and sets the terms for the

random selection of grand and petit jurors in this district. See Amended Plan for the Random

Selection of Grand and Petit Jurors in the United States District Court for the Southern District

of New York (“SDNY Jury Plan”) (Feb. 13, 2009),

https://www.nysd.uscourts.gov/sites/default/files/pdf/juryplan_feb_2009.pdf. Pursuant to the

SDNY Jury Plan, prospective jurors are first drawn at random from voter registration lists to fill

Master Jury Wheels for the district’s two divisions, Manhattan and White Plains. See id., art.

III.A–C. The two Master Jury Wheels are “emptied and refilled” every four years. Id., art. III.B.

“Once or twice each year, or more frequently, if necessary, at times to be determined by the

Chief Judge, the Clerk shall draw from the Master Wheels the names and addresses of persons to



                                                  2
           Case 1:21-cr-00094-VEC Document 36 Filed 09/01/21 Page 3 of 12




whom questionnaires will be sent for the purpose of examining their qualifications and

availability for jury service.” Id., art. III.D. The individuals who return their questionnaires and

who meet the qualification requirements based on their responses comprise the respective

qualified wheels for Manhattan and White Plains. Id. The SDNY Jury Plan’s qualification

criteria are based on “neutral standards such as the ability to speak English, citizenship and age,

mental capacity, and criminal record.” United States v. Schulte, No. 17-CR-548, 2021 WL

1146094, at *2 n.1 (S.D.N.Y. Mar. 24, 2021). Petit and grand jury venires are composed of a

random selection of those individuals in the qualified wheel. SDNY Jury Plan, art. III.F.

                                                 DISCUSSION

         In the past six months, a host of defendants in this district have filed motions similar or

identical to that filed by Mr. Neilly. During that same period, every court to rule on such a

motion has rejected the Sixth Amendment and JSSA challenges to the SDNY Jury Plan. See,

e.g., United States v. Lawrence, No. 21-CR-127, 2021 WL 3500838 (S.D.N.Y. Aug. 9, 2021);

United States v. Suquilanda, No. 21-CR-263, 2021 WL 3500868 (S.D.N.Y. Aug. 9, 2021);

United States v. Scott, No. 20-CR-332, 2021 WL 2643819 (S.D.N.Y. June 28, 2021); 2 United

States v. Charles, No. 20-CR-419, 2021 WL 2457139 (June 16, 2021); United States v.

Middlebrooks, No. 21-CR-89, 2021 WL 2402162 (S.D.N.Y. June 10, 2021); United States v.

Balde, No. 20-CR-281, Dkt. 85 (May 17, 2021); United States v. Segovia-Landa, No. 20-CR-

287, 2021 WL 1966117 (S.D.N.Y. May 17, 2021); United States v. Nieves, No. 19-CR-354, Dkt.

108 at 10 (Apr. 14, 2021); United States v. Tagliaferro, No. 19-CR-472, 2021 WL 1172502




2
         In Scott, Judge Torres rejected Defendant’s Sixth Amendment and JSSA challenges but held that the
Government’s decision to indict the defendant in White Plains, for which the jury pool “substantially
underrepresented certain racial groups,” instead of Manhattan (the division to which the case was assigned for trial)
violated the defendant’s Fifth Amendment rights. Scott, 2021 WL 2643819, at *13–14.


                                                           3
         Case 1:21-cr-00094-VEC Document 36 Filed 09/01/21 Page 4 of 12




(S.D.N.Y. Mar. 29, 2021); Schulte, 2021 WL 1146094; United States v. Allen, No. 20-CR-366,

2021 WL 431458 (S.D.N.Y. Feb. 8, 2021). This Court now joins them.

   I.      Legal Standard

        “The Sixth Amendment guarantees a criminal defendant a jury selected from a fair cross

section of the community.” United States v. Rioux, 97 F.3d 648, 654 (2d Cir. 1996) (citing

Taylor v. Louisiana, 419 U.S. 522, 530 (1975)). The right to a jury drawn from a fair cross

section of the community applies to both petit and grand juries. See Schulte, 2021 WL 1146094,

at *2 n.2 (citation omitted). To demonstrate a prima facie violation of the fair cross-section

requirement of the Sixth Amendment, a defendant must satisfy three elements: “(1) that the

group alleged to be excluded is a ‘distinctive’ group in the community; (2) that the representation

of this group in venires from which juries are selected is not fair and reasonable in relation to the

number of such persons in the community; and (3) that this underrepresentation is due to

systematic exclusion of the group in the jury-selection process.” Duren v. Missouri, 439 U.S.

357, 364 (1979).

        The JSSA mandates that a criminal defendant “shall have the right to grand and petit

juries selected at random from a fair cross section of the community in the district or division

wherein the court convenes.” 28 U.S.C. § 1861. “[T]he Duren test governs fair cross section

challenges under both the [JSSA] and the [S]ixth [A]mendment.” United States v. LaChance,

788 F.2d 856, 864 (2d Cir. 1986). The JSSA authorizes a defendant to “move to dismiss the

indictment . . . against him on the ground of substantial failure to comply with the provisions of

[the JSSA] in selecting the grand or petit jury.” 28 U.S.C. § 1867(a). “Mere ‘technical’

violations of the procedures prescribed by the [JSSA] do not constitute ‘substantial failure to

comply,’” and whether a violation rises to the level of substantial “depends upon the nature and



                                                  4
          Case 1:21-cr-00094-VEC Document 36 Filed 09/01/21 Page 5 of 12




extent of its effect on the wheels and venire from which a defendant’s grand jury was derived.”

LaChance, 788 F.2d at 870 (cleaned up); see also United States v. Purdy, 946 F. Supp. 1094,

1106 (D. Conn. 1996) (stating that a substantial failure exists when the violation “frustrates the

policy objectives of the [JSSA], namely the random selection of jurors and the objective

determination of juror disqualification, exemptions and excuses”), aff’d, 144 F.3d 241 (2d Cir.

1998). “If there is no discrimination, even in the face of disproportionate representation, there is

no substantial violation of the JSSA, because its underlying purpose was not compromised.”

Scott, 2021 WL 2643819, at *15 (citation omitted).

   II.      Defendant’s Arguments

         Defendant’s general challenge to the indictment asserts that a significant percentage of

Black and Latino individuals were excluded from the master and qualified wheels from which

his grand jury was selected. See Def. Mem. at 2. In his opening brief, Defendant argued that,

using any method of calculation, Black and Latino individuals are significantly underrepresented

in the Manhattan qualified jury wheel, and the fact that such underrepresentation has persisted

and increased over at least the past decade demonstrates conclusively that such

underrepresentation is the result of systematic exclusion in the jury-selection process. Id. at 6, 8–

12. In his reply, Defendant again asserted that “the existence of continued significant disparities

over an extended period of time” suffices to establish a prima facie case of systematic exclusion.

Def. Reply at 7. In addition, however, Defendant highlighted four “key choices” identified by

Defendant’s expert that allegedly result in “the systematic underrepresentation of jury-eligible

Black and Latino New Yorkers.” Id. at 8. Those choices are: (1) drawing the master wheel

exclusively from voter registration rolls; (2) refilling the master wheel every four years; (3)




                                                  5
            Case 1:21-cr-00094-VEC Document 36 Filed 09/01/21 Page 6 of 12




removing inactive voters from the wheel; and (4) failing to attempt to reach jurors who do not

respond to their questionnaires. 3 Id. at 8–9.

           In addition to challenging the exclusion of Black and Latino individuals from the jury

pool, Defendant raises two separate claims under the JSSA. Defendant argues that “the total

exclusion of ‘inactive’ voters and of voters with alternate mailing addresses in Putnam County

from the qualified wheel violates the JSSA.” Def. Mem. at 14.

    III.      Sixth Amendment Challenge

           For the same reasons articulated in the opinions issued by sister courts in this district, the

Court concludes that the SDNY Jury Plan is constitutional and that the drawing of Defendant’s

grand jury did not violate his Sixth Amendment right to a jury drawn from a fair cross section of

the community. Both parties agree that Black and Latino individuals are distinctive groups

under Duren. See Rioux, 97 F.3d at 654. Because the Court determines that Defendant has

failed to demonstrate that any underrepresentation is a result of systematic exclusion in the jury

selection process, the Court need not determine whether Defendant has made a prima facie

showing of underrepresentation. See Tagliaferro, 2021 WL 1172502, at *3 n.1 (describing the

Duren framework as a “conjunctive test” and thus refraining from addressing the second Duren

factor after concluding that defendant could not satisfy the systematic exclusion prong).

           Despite identifying potential flaws and areas for improvement with the SDNY Jury Plan,

Defendant’s motion fails to demonstrate that any alleged underrepresentation results from

systematic exclusion of Black and Latino individuals as a result of the jury plan, as opposed to

as a result of purely external forces. Instead, “each component of the SDNY Jury Plan that [Mr.


3
         Defendant’s reply appears to characterize the decision by the jury administrator not to attempt to reach
jurors who do not respond to their questionnaires, whether the questionnaire was deemed undeliverable or for any
other reason, as two distinct choices. For purposes of this opinion, however, the Court treats these as a single “key
choice.”


                                                           6
         Case 1:21-cr-00094-VEC Document 36 Filed 09/01/21 Page 7 of 12




Neilly] challenges is ‘facially neutral’ and only creates underrepresentation, if any, to the extent

the component is affected by ‘external forces.’” Charles, 2021 WL 2457139, at *4.

       “There is systematic exclusion when the underrepresentation is due to the system of jury

selection itself, rather than external forces.” Rioux, 97 F.3d at 658. “To demonstrate systematic

exclusion, the Defendant must isolate specific flaws in the Jury Plan and then prove that those

flaws are what caused the underrepresentation at issue.” Tagliaferro, 2021 WL 1172502, at *3

(citing Rioux, 97 F.3d at 658). Moreover, “[a] defendant cannot ‘make out a prima facie case

merely by pointing to a host of factors that, individually or in combination, might contribute to a

group’s underrepresentation.’” Lawrence, 2021 WL 3500838, at *9 (quoting Berghuis v. Smith,

559 U.S. 314, 332 (2010)).

       Defendant’s reliance on the statistical showing of underrepresentation alone is

unpersuasive, as is Defendant’s dependence on the supposed persistence of this

underrepresentation over a decade-plus. “Defendant ‘conflates Duren’s underrepresentation

element’ with ‘systematic exclusion.’” Middlebrooks, 2021 WL 2402162, at *3 (quoting

Tagliaferro, 2021 WL 1172502, at *3). “The law is clear that evidence of mathematical

disparity, without more, is insufficient to make out a prima facie case of improper jury

selection.” Anderson v. Casscles, 531 F.2d 682, 685 (2d Cir. 1976); see also Suquilanda, 2021

WL 3500868, at *4 (same). Further, Defendant’s argument that the persistence of

underrepresentation alone suffices to demonstrate systematic exclusion is unsupported by the

precedent to which Defendant cites. See Lawrence, 2021 WL 3500838, at *9 (undercutting the

defendant’s reliance on both Duren and Biaggi for the proposition that systematic exclusion can

be shown by underrepresentation over a significant period of time).




                                                  7
         Case 1:21-cr-00094-VEC Document 36 Filed 09/01/21 Page 8 of 12




       The “key choices” identified in Defendant’s reply similarly fail to demonstrate systematic

exclusion. “[T]he use of voter registration lists, refilling the master wheel at four-year intervals,

. . . the exclusion of inactive voters,” and failing to follow up with potential jurors who do not

respond to the juror qualification questionnaire are facially neutral practices. Id. at *10.

“[S]ystematic exclusion does not occur simply because a facially neutral disqualification

criterion disproportionately impacts a particular group.” United States v. Barlow, 732 F. Supp.

2d 1, 40 (E.D.N.Y. 2010), aff’d, 479 F. App’x 372 (2d Cir. 2012).

       Most critically, each of Defendant’s purported bases for finding systematic exclusion all

fail as quintessential examples of “external forces” and thus cannot, as a matter of law, support

Defendant’s Sixth Amendment claim. First, in Defendant’s view, the choice to refill the master

wheel every four years, rather than more frequently, produces underrepresentation by virtue of

the exclusion of younger and more mobile individuals, both groups in which Black and Latino

voters are overrepresented. Def. Reply at 8. “[M]oving tendencies and people’s ages are

external forces.” Charles, 2021 WL 2457139, at *4; see also Middlebrooks, 2021 WL 2402162,

at *3 (“Defendant fails to recognize that changes of address and other demographic changes are

factors that the Second Circuit has termed ‘external’ and not ‘systematic.’” (citing Rioux, 97 F.3d

at 658)); Tagliaferro, 2021 WL 1172502, at * 4 (“[T]he cause of the exclusion (e.g. people

moving) is an external force, not an inherent flaw within the Jury Plan.” (citing Rioux, 97 F.3d at

658)); Schulte, 2021 WL 1146094, at *8 (“[E]ven granting the dubious premises [that African

Americans and Hispanic Americans are, on average, younger and thus more likely to move,] . . .

the true cause of the exclusion — younger people moving more often — is an external force, not

a systematic defect inherent in the Jury Plan.” (citing Rioux, 97 F.3d at 658)).




                                                   8
         Case 1:21-cr-00094-VEC Document 36 Filed 09/01/21 Page 9 of 12




       Similarly, because the exclusion of inactive voters from the wheel is predicated on

underlying factors, such as an individual’s having moved, this choice also does not result in

systematic exclusion, and any underrepresentation on account of this choice is a result of

external forces. See Charles, 2021 WL 2457139, at *5 (“In other words, voters become

‘inactive’ when they move, which constitutes an external force and undermines finding a

violation.”); Middlebrooks, 2021 WL 2402162, at *3 (“Here again, the cause of exclusion is

people moving, which courts have held ‘is an external force.’” (citation omitted)); Schulte, 2021

WL 1146094, at *8 (“[T]he Court cannot charge the District’s Jury Plan with a Sixth

Amendment violation because of how often people move residences throughout the District”).

       Mr. Neilly’s reliance on the SDNY Jury Plan administrator’s decision not to attempt to

reach jurors who do not respond to their questionnaires (for any reason) is similarly unavailing.

“A recipient’s decision not to complete and return the juror questionnaire is plainly a factor

external to the juror selection process.” Lawrence, 2021 WL 3500838, at *12; see also Rioux, 97

F.3d at 658 (“The inability to serve juror questionnaires because they were returned as

undeliverable is not due to the system itself, but to outside forces, such as demographic

changes.”); Charles, 2021 WL 2457139, at *4 n.6 (“Much like the Court ‘cannot charge the

District’s Jury Plan with a Sixth Amendment violation because of how often people move

residences throughout the District,’ the Court cannot charge a Sixth Amendment violation based

on people’s choice not to return the questionnaire or the undeliverability of their mail.” (quoting

Schulte, 2021 WL 1146094, at *8)).

       Finally, Defendant’s argument that the SDNY Jury Plan’s exclusive use of voter

registration lists constitutes systematic exclusion is directly counter to binding Second Circuit

precedent. See Schanbarger v. Macy, 77 F.3d 1424, 1424 (2d Cir. 1996) (per curiam) (“[A] jury



                                                  9
             Case 1:21-cr-00094-VEC Document 36 Filed 09/01/21 Page 10 of 12




venire drawn from voter registration lists violates neither the Sixth Amendment’s fair cross-

section requirement nor the Fifth Amendment’s guarantee of Equal Protection.”). 4

            In short, “each ‘key choice’ identified by [Mr. Neilly] either does not directly create the

complained-of underrepresentation or is an ‘external force’ and not an ‘inherent flaw with the

jury plan.’” Suquilanda, 2021 WL 3500868, at *4 (quoting Charles, 2021 WL 2457139, at *4–

5).

      IV.      JSSA Challenge

            Because a fair cross-section challenge under the JSSA is evaluated using the same Duren

test as Sixth Amendment claims, Defendant’s JSSA challenge concerning the exclusion of Black

and Latino individuals from the jury pool is denied for the reasons stated above. See LaChance,

788 F.2d at 864.

            Defendant also argues that the elimination of inactive voters “is clearly a violation of the

plain language of the JSSA which mandates that, at a minimum, ‘voter registration lists’ be used

for jury wheels.” Def. Reply at 12. The Court is unpersuaded. The exclusion of inactive voters

— “registered voters whose status is changed to inactive because the county elections boards

have received information, whether accurate or not, that the voter has moved” — from the

master wheel is “entirely logical for a jury selection process.” Allen, 2021 WL 431458, at *10

(cleaned up); see also Lawrence, 2021 WL 3500838, at *13 (“The Jury Plan’s exclusion of

persons whose address information appears to be outdated is entirely consistent with [the]

objective [of choosing the broadest and most accurate list of persons suitable for federal jury

service].”). Moreover, “the JSSA contemplates that the lists from which the master wheel will


4
         While drawing names solely from the voter registration lists does not run afoul of the Sixth Amendment or
the JSSA, the fact that doing so may contribute to an underrepresentation of Blacks and Latinos in the master jury
wheel suggests to the Undersigned that the Court should seriously consider supplementing the voter registration lists
with other sources of names to increase representation of Blacks and Latinos in the master jury wheels.


                                                          10
         Case 1:21-cr-00094-VEC Document 36 Filed 09/01/21 Page 11 of 12




be drawn will be imperfect and that not all citizens technically eligible to serve on juries will be

considered for the master wheel: the JSSA requires voter registration lists be used, though not all

citizens are registered to vote.” Scott, 2021 WL 2643819, at *15. “Therefore, though the

exclusion of inactive voters . . . may prevent some citizens from serving on juries, it does not

amount to a violation of the JSSA.” Id. Finally, even to the extent the exclusion of inactive

voters does constitute a violation of the JSSA, it is, at most, a technical violation. See Allen,

2021 WL 431458, at *10 (citing Government’s expert’s conclusion that “the impact of excluding

inactive voters from the jury selection process . . . [is] minimal”); see also Suquilanda, 2021 WL

3500868, at *4 (deeming exclusion of inactive voters and those with alternate addresses in

Putnam County to be “nonactionable technical violations at best” and concluding that defendant

had not established that alleged JSSA violations “frustrat[ed] the Act’s principles of random

selection” (cleaned up)); Middlebrooks, 2021 WL 2402162, at *4 (rejecting argument that the

exclusion of inactive voters violates the JSSA, and even if it did, deeming it a technical

violation).

       Similarly, the “clerical error” that resulted in the exclusion of voters with alternate

mailing addresses in Putnam County — “the smallest county in the Foley Square division with

the fewest Black and Hispanic persons” — did not have a substantial effect on any alleged

underrepresentation, and, therefore, it is also a nonactionable technical violation of the JSSA.

United States v. Jarrett, No. 19-CR-670, Dkt. 104 at 8–9 (Apr. 12, 2021) (citing LaChance, 788

F.2d at 870); see also Lawrence, 2021 WL 3500838, at *14 (“But the master wheel contains the

names of 2,569,803 people. In this context, the exclusion of 3,333 people has a negligible effect

on the master and qualified wheels.” (internal citation omitted)); Middlebrooks, 2021 WL

2402162, at *4 (find the issue involving alternate addresses to be a technical violation of the



                                                   11
        Case 1:21-cr-00094-VEC Document 36 Filed 09/01/21 Page 12 of 12




JSSA, which also resulted in an increase in representation among Black and Latino voters,

negating any argument of a substantial violation).

                                        CONCLUSION

       For the foregoing reasons, Defendant’s motion to dismiss the indictment is DENIED.

The Clerk of Court is respectfully directed to terminate the open motion at Dkt. 17.



SO ORDERED.
                                                         _____________________ __________
                                                                               __
                                                      _________________________________
Date: September 1, 2021                                                CAPRON
                                                            VALERIE CAPRONI     NI
      New York, NY                                          United States District Judge




                                                 12
